Citation Nr: 0617249	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for acne, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that denied ratings in 
excess of 30 and 10 percent for asthma and acne, 
respectively, as well as a TDIU.  The veteran filed a Notice 
of Disagreement in July 2002, and the RO issued a Statement 
of the Case (SOC) in February 2003.  The veteran filed a 
Substantive Appeal in April 2003.  The RO issued Supplemental 
SOCs (SSOCs) in November 2003 and May 2005.

In August 2005, the RO remanded these matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denials of the claims (as reflected in the 
September 2005 and January 2006 SSOCs), and returned these 
matters to the Board for appellate consideration. 


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2. The veteran's asthma results in intermittent exacerbations 
and remissions that respond well to and are relieved by 
treatment; recent pulmonary function tests show an 
obstructive pattern of mild to moderate severity, with a 
Forced Expiratory Volume (FEV-1) of  74 percent of predicted, 
and a ratio of FEV in 1 second to Forced Vital Capacity (FEV-
1/FVC) of 77 percent.

3.  The veteran's acne affects less than 5 percent of his 
exposed body area, and is not productive of facial 
disfigurement, scarring, exudation, itching, or extensive 
lesions.

4.  The veteran's service-connected disabilities, asthma 
(rated as 30 percent disabling) and acne (rated as 10 percent 
disabling), do not meet the minimum percentage requirements, 
and are not shown to prevent him from obtaining or retaining 
substantially-gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
asthma are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.102, 3.159 and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 
(2005).   

2.  The criteria for a rating in excess of 10 percent for 
acne are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800 (2002 and 
2005), 7806 (2002), 7828 (2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.340, and Part 4, including §§ 4.1, 4.2, 
4.10, 4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

Through the August 2001 rating action, the February 2003 SOC, 
and the November 2003, May and September 2005, and January 
2006 SSOCs, the RO notified the veteran and his attorney of 
the law and regulations governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with his claims.  September 2003 and September 
2005 RO letters specifically notified them of VA's 
responsibilities to notify and assist the appellant in his 
claims.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the September 2003 and September 2005 RO 
letters provided notice that VA would make reasonable efforts 
to help the veteran get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records and reiterated the type of records 
that VA would make reasonable efforts to get, and the 
September 2005 letter requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board finds that these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the August 2001 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice 
does not prejudice the veteran because the delay in issuing 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As 
indicated above, the rating action, RO letters, SOC, and 
SSOCs issued between 2001 and 2006 collectively explained to 
the veteran what was needed to substantiate his claims, as 
well as the relative responsibilities of the parties; after 
each, he was afforded an opportunity to provide information 
and/or evidence pertinent to the claims.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's most recent September 
2005 notice letter and additional opportunities to provide 
information and/or evidence, the RO readjudicated the 
veteran's claims on the basis of all the evidence of record 
in January 2006, as reflected in the SSOCs.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  While the Court 
also held that VA must provide information regarding the 
effective date that may be assigned, and such notice has not 
been provided in this case, on these facts, the RO's omission 
is harmless.  Id.  Here, the claims for increase (for already 
service-connected disability) and for a TDIU did not arise 
out of a claim for service connection; the Board is denying 
each claim (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claims 
on appeal are limited to claim for increased ratings and for 
a TDIU).  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining extensive post-service VA and private medical 
records through 2006.  In February and March 2000, January 
2001, October 2003, May 2004, and February 2005, the veteran 
was variously afforded comprehensive VA examinations and 
tests in connection with his claims, reports of which are of 
record.  A copy of the August 2002 Social Security 
Administration (SSA) decision awarding the veteran disability 
benefits, as well as medical records underlying that 
determination, have been associated with the record and 
considered in adjudicating these claims.  Significantly, 
neither the veteran nor his attorney has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence in connection 
with the matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Increased Rating for Asthma

Historically, by rating action of April 2000, the RO granted 
service connection for asthma, and assigned a 30 percent 
rating under the provisions of 38 C.F.R. § 4.97, DC 6602, 
from June 30, 1999.  
 
Under the applicable criteria, a 30 percent rating is 
warranted for bronchial asthma where Forced Expiratory Volume 
(FEV-1) is 56- to 70-percent of predicted, or the ratio of 
FEV in 1 second to Forced Vital Capacity (FEV-1/FVC) is 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication is 
required.  A 60 percent rating requires a FEV-1 of      40- 
to 55-percent of predicted, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating requires a 
FEV-1 of less than 40-percent of predicted, or FEV-1/FVC less 
than 40 percent, or more than 1 attack per week with episodes 
of respiratory failure, or daily use of systemic (oral or 
parenteral) high-dose corticosteroids or immuno-suppressive 
medications.             38 C.F.R. § 4.97, DC 6602.

In this case, the Board finds that the severity of the 
veteran's asthma does not meet the schedular requirements for 
at least the next higher, 60 percent, rating under DC 6602; 
hence, no more than a 30 percent rating is assignable under 
those criteria.

On August 1999 VA outpatient respiratory evaluation, the 
veteran used medication for his asthma once a day with good 
effect, and he had decreased cigarette smoking.  On 
examination, the chest was clear to auscultation.

On November 1999 outpatient evaluation by P. Shube, M.D., 
examination of the lungs showed mild coarse expiratory and 
intermittent inspiratory wheezes with good air movement.  The 
assessment included upper respiratory infection with 
exacerbation of asthma, now beginning to improve.

On February 2000 VA respiratory examination, the veteran 
complained of daily wheezing, especially at night when he 
lied down.  He still smoked cigarettes, but had never been 
hospitalized for asthma.  He used an inhaler only with 
symptoms, many days once or twice a day, but  not always.  
Examination of the chest showed bilateral scattered rhonchi 
and mild coarse wheezes.  Pulmonary function tests (PFTs) 
showed a FEV-1 that was 72 percent of predicted, and a FEV-
1/FVC of 64 percent, and were interpreted as showing a mild 
obstructive defect.  Chest X-rays were normal.  The 
impressions included history of mild asthma and/or asthmatic 
bronchitis, and history of cigarette abuse, and the examiner 
felt that the veteran had a mild obstructive airways disease.

In April 2000, the veteran was seen by Dr. Shube for a flare-
up of asthma.  He reportedly stopped smoking last month.  
Examination of the lungs showed scattered expiratory wheezes 
and rhonchi.  

A June 2000 chest examination by K. Tsiongas, M.D., revealed 
generalized wheezing in all lung fields.  An August 2000 
chest examination was clear except for some end-expiratory 
wheezes on the left, more in the left upper lung field.  PFTs 
showed a FEV-1 that was 66 percent of predicted, and were 
consistent with small airways bronchospasm and mild to 
moderate obstruction generally.  The examiner felt that the 
veteran had mild to moderate obstructive airways disease that 
could be expected to preclude him from full exertion during 
times of exacerbation.

The report of a December 2000 VA outpatient evaluation, 
includes notation that the veteran was using medication once 
a day with good effect, but that he was non-compliant with 
inhalers, only using them when he was symptomatic.  He 
reportedly stopped smoking cigarettes in May.  On current 
examination, the chest was clear to auscultation.

On January 2001 VA respiratory examination, the veteran 
reported no recent hospitalizations for asthma.  His last 
steroid therapy was 4 to 5 years ago.  On current 
examination, the lungs were clear to auscultation and 
percussion.  Chest    X-rays were normal.  PFTs showed a FEV-
1 that was 67 percent of predicted, and a FEV-1/FVC of 63 
percent, and were interpreted as showing a mild obstructive 
defect.  

In January 2001, Dr. Shube stated that she had treated the 
veteran for asthma since 1989, and that over this period of 
time he had been seen approximately once or twice per year 
for flare-ups requiring treatment.  The most recent treatment 
was in April 2000 and required a prescription for steroid and 
bronchodilator inhalers.  In July 2001, the veteran stated 
that his breathing had been stable, and he denied any asthma 
exacerbations over the past year.  He did not routinely use a 
steroid inhaler.  Current examination of the lungs showed 
coarse breath sounds and mild inspiratory and expiratory 
wheezes.  The assessment was mild to moderate persistent 
asthma; the veteran was noted not to be compliant with asthma 
treatment.  In September, he was seen for what was assessed 
as an exacerbation of asthma.  In May 2002, the chest was 
essentially clear bilaterally, with random slight, scattered 
expiratory wheezes.  

Of record is an August 2002 SSA decision awarding the veteran 
disability benefits from October 2000 due to impairments 
including asthma, which Dr. Shube assessed as mild to 
moderate and was managed with daily medication.  

On October 2002 private examination, the veteran complained 
of occasional wheezing, but had no chest pain or shortness of 
breath.  On examination, the lungs were essentially clear.

In August 2003, Dr. Shube stated that recent PFTs showed a 
FEV-1 that was          77 percent of predicted, and were 
interpreted as showing mild obstructive disease consistent 
with the veteran's history of asthma.  PFTs also showed a 
FEV-1/FVC of 65 percent.  She concluded that the veteran had 
mild to moderate asthma.

On October 2003 VA respiratory examination, the veteran 
complained of progressively worsening asthma that required 
more medication, with acute asthma attacks about twice per 
week, and wheezing at night that awakened him approximately 4 
to 6 times per month.  He stated that he had to visit a 
hospital emergency room approximately once every 3 months for 
asthma exacerbations.  The veteran reported smoking on and 
off.  Current examination showed good respiratory effort.  
There was inspiratory and expiratory wheezing.  Chest X-rays 
were within normal limits.  PFTs showed a FEV-1 that was 72 
percent of predicted, and a FEV-1/FVC of 66 percent, and were 
interpreted as showing a moderate obstructive ventilatory 
defect.  The examiner commented that the veteran possibly had 
a mild restrictive ventilatory defect, and the final 
diagnosis was moderate, persistent asthma that seemed to be 
progressively worse for the past 4 years.

On May 2004 VA respiratory examination, the veteran reported 
no episodes of wheezing or shortness of breath during a 
normal, typical day, but he did complain of some dyspnea on 
exertion.  He stated that he got an asthma attack 
approximately once per month for which he used an inhaler and 
occasionally a steroid taper.  He did not use oxygen therapy, 
and denied any recent episodes of incapacitation or visits to 
an emergency room since October 2003.  He continued to smoke 
approximately 8 cigarettes per week.  The examiner noted no 
history of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  Current examination showed mild 
right upper respiratory wheezes, slightly bronchial breath 
sounds bilaterally, and otherwise no rales or rhonchi.  The 
diagnosis was moderate, persistent asthma.  The examiner 
opined that the asthma symptoms seemed to be pretty well-
controlled with the current inhaler and medication regimen.

In October 2004, Dr. Shube stated that the veteran was 
generally doing well with his asthma, and the assessment was 
stable asthma.

February 2005 VA PFTs revealed a FEV-1 that was 74 percent of 
predicted, and a FEV-1/FVC of 77 percent, and were 
interpreted as showing a moderate obstructive defect 
consistent with a clinical diagnosis of asthma.

In July 2005, the veteran was admitted to the Charlton 
Memorial Hospital through the emergency room with acute 
shortness of breath consistent with an asthma flare after 
having no response from inhalers.  During his hospital 
course, his symptoms slowly improved, and he was discharged 
the next day without residual bronchospasm.  When seen for 
follow-up by Dr. Shube in early August, the veteran was noted 
to be feeling much better, although he still had a slight 
wheeze.  The doctor noted that he had not had a severe asthma 
exacerbation in about 1 year.  On current examination, the 
veteran was comfortable, without respiratory distress.  The 
lungs had scattered wheezes with good air movement.  The 
assessment was status post asthma exacerbation, much 
improved.  On VA outpatient examination in late August, the 
lungs were clear to auscultation and percussion, and the 
veteran was noted to be doing well after an exacerbation of 
asthma.  On examination by Dr. Shube in September, there were 
faint wheezes in the upper lung fields, and the lungs were 
otherwise clear. 

The Board notes that these findings and PFT results are 
consistent with no more than a 30 percent rating for the 
veteran's asthma.  As noted above, the criteria for at least 
the next higher, 60 percent, rating under DC 6602 require a 
FEV-1 of 40- to 55-percent of predicted, or at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least 3 per year) courses of systemic (oral 
or parenteral) corticosteroids.  However, none of these 
criteria have been shown in this case.  As the criteria for 
the next higher, 60 percent, rating are not met, it logically 
follows that the criteria for the maximum, 100 percent rating 
under DC 6602 are, likewise, not met.

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent is not warranted for the service-
connected asthma.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.   See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.	 An Increased Rating for Acne

Historically, by rating action of June 1974, the RO granted 
service connection for acne vulgaris involving the face, and 
assigned a 10 percent rating by analogy to eczema under the 
provisions of 38 C.F.R. § 4.118, DC 7806, from September 20, 
1973.  Effective August 30, 2002, acne is specifically 
ratable under its own diagnostic code-DC 7828.  
 
As indicated above, by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for rating skin diseases, to include scars, as set 
forth in 38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 
49596-49599 (July 31, 2002).  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claims only under 
the former criteria for any period prior to the effective 
date of the new rating criteria, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A.   
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's acne, and 
furnished him notice of the revised criteria (as reflected in 
the February 2003 SOC and the November 2003 and May 2005 
SSOCs), there is no due process bar to the Board also 
considering the former and revised applicable criteria. 

Under the criteria of former DC 7800 (as in effect prior to 
August 30, 2002), moderately disfiguring scars of the head, 
face, or neck warrant a 10 percent rating.  A 30 percent 
rating requires that such scar be severely disfiguring; this 
rating is especially appropriate if the scar produces a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating requires that such scarring 
result in complete or exceptionally repugnant deformity of 1 
side of the face or in marked or repugnant bilateral 
disfigurement.  The 30 percent rating may be increased to        
50 percent or the 50 percent rating may be increased to 80 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrisation.

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Under the criteria of revised DC 7800 (as in effect since 
August 30, 2002), disfigurement of the head, face, or neck 
with 1 characteristic of disfigurement warrants a 10 percent 
rating.  A 30 percent rating requires visible or palpable 
tissue loss, and either gross distortion of asymmetry of 1 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or 2 or 
3 characteristics of disfigurement.  A 50 percent rating 
requires visible or palpable tissue loss, and either gross 
distortion of asymmetry of 2 features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 4 or 5 characteristics of 
disfigurement.  An 80 percent rating requires visible or 
palpable tissue loss, and either gross distortion of 
asymmetry of 3 or more features or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or 6 or more characteristics of 
disfigurement.

The 8 characteristics of disfigurement are scars 5 or more 
inches (13 or more cm.) in length; scars at least .25 inch 
(.6 cm.) wide at the widest part; the surface contour of the 
scar is elevated or depressed on palpation; the scar is 
adherent to underlying tissue; the skin is hypo- or 
hyperpigmented in an area exceeding 6 square inches  (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches  (39 
sq. cm.); underlying soft tissue is missing in an area 
exceeding 6 square inches  (39 sq. cm.); or the skin is 
indurated and inflexible in an area exceeding 6 square inches  
(39 sq. cm.).   

Under the criteria of revised DC 7828 (as in effect since 
August 30, 2002), deep acne (deep inflamed nodules and pus-
filled cysts) affecting less than 40 percent of the face and 
neck, or deep acne other than on the face and neck warrants a             
10 percent rating.  A 30 percent rating requires deep acne 
affecting 40 percent or more of the face and neck.  Acne may 
also be rated as disfigurement of the head, face, or neck 
under DC 7800 or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.

On January 2001 VA dermatological examination, the examiner 
noted that the veteran currently received no medical 
treatment for his acne, and that it did not bother him at 
this time.  He reported that he only had occasional 
whiteheads or small pimples which developed perhaps 1 lesion 
every 1 to 2 months, and no further cystic lesions.  He 
denied any chest or back acne and any symptoms, including 
pain or pruritis, in the formerly acne-prone areas.  Current 
examination showed solar elastosis of the forehead, and 
several superficially depressed skin-colored papules on the 
right nasolabial fold and jawline which were consistent with 
minimal acneiform scars.  There were no comedomes, papules, 
or cysts.  There was a less than 1 mm. pustule on the lest 
nasal ala.  The chest and back were clear of acneiform 
lesions, and there was no evidence of scarring secondary to 
acne in these areas.  The diagnosis was history of acne, 
treated with systemic agents including antibiotics, topical 
agents, and probable peeling agents, with the veteran's 
denial of any current significant activity or complaint of 
bothersome scars regarding his acne problem.

Of record is an August 2002 SSA decision awarding the veteran 
disability benefits from October 2000 due to impairments 
which did not include acne.

On October 2002 private examination, the veteran's skin was 
normal.

On October 2003 VA dermatological examination, there were few 
comedomes and     1 small pink papule on the nose, and the 
face was otherwise clear.  There was a moderately severe 
amount of solar elastosis of the face and neck.  There were 
no lesions on the upper back, chest, or upper arms.  The 
examiner stated that, overall, less than 1 percent of the 
veteran's face and entire body was affected with acne, and 
that there was no evidence of scarring.  The diagnoses were 
resolved cystic acne, minimal evidence of acne vulgaris, and 
possible rosacea.

December 2003 examination by Dr. Shube showed some mild 
redness on the cheeks but no current acne lesions, and the 
assessment was recent diagnosis of acne rosacea with minimal 
findings on examination.

On May 2004 VA dermatologic examination, the veteran reported 
no impediment physically or sedentarily from his 
rosacea/acne.  Current examination showed a few 4 to 5 mm. 
flush-colored papules on the face, with no pustules, 
eczematous or erythemic papules, or rhinophyma.  Less than 5 
percent of the exposed body area was affected.

On August 2005 VA outpatient examination, the veteran's skin 
was within normal limits.  The assessment was stable eczema.   
     
On this record, the Board finds that a rating in excess of 10 
percent for the veteran's acne is not warranted under former 
DC 7800, as the medical evidence prior to August 30, 2002 
does not show severely-disfiguring facial scarring required 
for a 30 percent rating.  Nor is a rating in excess of 10 
percent warranted under former DC 7806, as the clinical 
findings prior to August 30, 2002 do not show acne with 
constant exudation or itching or extensive lesions, or 
productive of marked facial disfigurement.    

Further, a rating in excess of 10 percent is not warranted 
for acne under the criteria of revised DC 7800 or 7828, as 
the pertinent evidence since August 30, 2002-consisting of 
the findings on VA and private examinations from 2003 to 
2005-does not show visible or palpable tissue loss, and 
either gross distortion of asymmetry of 1 feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or 2 or 3 
characteristics of disfigurement required for a 30 percent 
rating under DC 7800, or deep acne affecting 40 percent or 
more of the face and neck required for a 30 percent rating 
under DC 7828.  The October 2003 VA examiner specifically 
noted that, overall, less than 1 percent of the veteran's 
face and entire body was affected with acne, and that there 
was no evidence of scarring.  The May 2004 VA examiner noted 
that less than 5 percent of the veteran's exposed body area 
was affected with acne.
  
Inasmuch as the October 2003 VA examiner found no evidence of 
scarring as a residual of acne, there is no basis for further 
consideration of DCs 7802, 7803, 7804, or 7805.  The Board 
also points out that medical evidence does not establish any 
other findings associated with the disability under 
consideration to warrant evaluation under any other provision 
of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for acne is not 
warranted under any pertinent provision of the rating 
schedule, and that the claim for increase must, thus, be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.




C.  TDIU

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to   70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).   

However, even when the percentage requirements are not met, a 
TDIU on an extra-schedular basis may nonetheless be granted 
in exceptional cases, pursuant to specially prescribed 
procedures, when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.           38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether he is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet App. at 363.

In this case, veteran's only two service-connected 
disabilities-asthma and acne-are rated as 30 and 10 percent 
disabling, as noted above; clearly then, minimum percentage 
requirements set forth in 38 C.F.R. § 4.16(a) are not met.  
Hence, the Board is left to consider only the veteran's 
entitlement to a TDIU on an extra-schedular basis.  

Considering the record in light of the above-noted legal 
authority, the Board finds that there is no showing that, as 
a result of his service-connected disabilities, the veteran 
is incapable of performing the physical and mental acts 
required by employment as to warrant a TDIU.  Although the 
evidence indicates that veteran has not been employed since 
2001, the medical evidence establishes that he is not unable 
to carry out job-related tasks or to obtain and retain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  

In this regard, in June 2000, Dr. Tsiongas reported that the 
veteran was put on permanent restrictions from his work as a 
postal mail handler secondary to fatigue as a side-effect of 
treatment for hepatitis; however, the Board notes that this 
is a nonservice-connected disability which may not be 
considered in determining his entitlement to a TDIU.  
Although, in August 2000, Dr. Tsiongas noted that the 
veteran's service-connected asthma was productive of mild to 
moderate obstructive airways disease that could be expected 
to preclude him from full exertion during times of 
exacerbation, he nonetheless felt that the veteran could lift 
up to 25 pounds without difficulty and stand for up to 30 
minutes at a time with short breaks in between, although he 
should avoid extremes of cold and heat.  In October 2000, the 
veteran was notified of his proposed termination from his 
Post Office job as a result of the restrictions enumerated by 
Dr. Tsiongas which rendered him incapable of meeting the 
fundamental requirements of the position for which he was 
hired; however, this fact does not establish that the veteran 
had to leave his job solely as a result of service-connected 
disabilities.

In fact, just two months later, in December 2000, a VA 
respiratory examiner opined that there were no 
contraindications for the veteran to return to his previous 
level of light-duty postal work described as repairing 
damaged mail, inasmuch as he could do intermittent walking, 
squatting, climbing, and standing for up to 2 hours each 
continuously per day, could lift up to 15 to 25 pounds 
intermittently for up to 2 hours per day, and could bend, 
kneel, and twist intermittently less than 4 hours per day.  
The veteran had no restrictions on sitting, or on his hands, 
reaching, or in motor vehicle use.  It was recommended that 
he avoid extremes of cold, dust, fumes, gases, dampness, or 
temperature change, but the examiner opined that he could 
work a full 8-hour shift.  He further opined that the veteran 
could perform the light duties that he had been performing 
for the last 3 years primarily to avoid asthma exacerbations.

In January 2001, a VA respiratory examiner opined that the 
veteran's mild asthmatic impairment did not preclude his 
gainful employment, provided that his workplace did not cause 
exposure to triggers for bronchospasm.  The physician noted 
that dust at his work site worsened his asthma, as a result 
of which employment at this site was not recommended.  Also 
in January 2001, the Post Office notified that veteran that 
he was to be terminated from his job at the end of that month 
due to his medical restrictions.

In July 2001, Dr. Shube noted that the veteran had recently 
been dismissed from his postal job secondary to hepatitis-
related disability, and also noted that the presence of 
asthma would limit his ability to do a job involving 
strenuous physical exertion or exposure to dust or fumes.  
However, the doctor opined that it was the fatigue associated 
with treatment for the hepatitis that rendered the veteran 
unable to perform any work which involved physically 
strenuous activity or did not allow for periods of rest 
through the course of the day.

Although in August 2002 the SSA found the veteran disabled 
based on consideration of both his service-connected asthma 
and his nonservice-connected hepatitis, the SSA also based 
its assessment of the veteran's employability on the fact 
that he could not make an adjustment to any work that existed 
in significant numbers in the national economy.  The Board 
finds that, while impairment and resulting functional 
limitations (handicaps) may be considered in determining 
entitlement to a TDIU, other factors such as feasibility 
(suitability-availability and appropriateness of employment 
in the competitive labor market, aptitudes, and educational 
levels) may not, as the fact that a veteran may not appear to 
be employable within a current competitive job market do not, 
without more, meet  VA criteria for entitlement to a TDIU.  
As noted above, the sole fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough; the 
ultimate question is whether he is capable of performing the 
physical and mental acts required by employment, not just 
whether she can find employment.  Van Hoose, 4 Vet App. at 
363.

In October 2003, a VA respiratory examiner noted that the 
veteran's temporary light-work postal mail handler job was 
terminated two years prior because the Post Office no longer 
had light-duty jobs.  Also in October 2003, a VA 
dermatological examiner opined that the veteran's minimal 
acne vulgaris and rosacea did not affect his ability to work 
in any physical or sedentary employment.  

Significantly, in May 2004, a VA respiratory examiner opined 
that the veteran's asthma symptoms seemed to currently be 
pretty well controlled with an inhaler and medication 
regimen, and that the asthma would not preclude him from 
performing normal instrumental and other activities of daily 
living or any sedentary work.  Also in May 2004, a VA 
dermatological examiner opined that the veteran's 
acne/rosacea did not impede his ability to engage in physical 
or sedentary employment.  The Board finds these opinions-
based on examination of the veteran and consideration of his 
history, and obtained specifically to resolve the question of 
whether the veteran's service-connected disabilities, alone, 
render him unable to obtain and retain substantially gainful 
employment-particularly probative of the unemployability 
question.

As the weight of the competent evidence indicates that the 
veteran's service-connected disabilities do not render him 
unemployable, the claim for a TDIU must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

A rating in excess of 30 percent for asthma is denied.

A rating in excess of 10 percent for acne is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


